Mr. President, I wish to express my sincere congratulations to you on your election to the presidency of this historic thirty- first session of the United Nations General Assembly. With my congratulations I bring the brotherly greetings of His Majesty King Sobhuza the Second, and of the Government and the people of the Kingdom of Swaziland. We have complete confidence that a man of your caliber, who has already proven his leadership qualities and skills as a diplomat, a statesman and, a symbol of his country's commitment to non-alignment, will successfully guide our deliberations.
3.	In congratulating you, Mr. President, we wish also to express our heartfelt gratitude to the outgoing President, Mr. Gaston Thorn, for the efficient and brilliant leadership which he demonstrated throughout last year's session of this Assembly. '
4.	My delegation warmly welcomes the admission of Seychelles to an Organization founded to harmonize the actions of nations", 'and is confident that as a non-aligned nation Seychelles will always prove a worth-while ally of peace. But peace and harmony in the world can be attained only by harnessing the collective will and co-operation of all nations, large and small.
5.	My delegation has confidence, hope and faith that in such an august gathering of peace-loving, peace-seeking and peace-motivated Member States substantial progress towards removing the obstacles that lie in the way of freedom, peace, justice, progress and the pursuit of happiness and international understanding can be achieved.
6.	I should like to express my country's condolences to the People's Republic of China, a Member State of our world community, on the death of its great leader, the late Chairman Mao Tsetung. His great achievements are admired and respected by us all. It is now our hope and prayer that the Chinese people will continue to prosper in an atmosphere of peace and stability.
7.	An unfortunate problem concerning our Organization is that some Member States do not seem to take it seriously. Over the last 30 years we have discussed world peace, justice and progress as pillars of a new generation that should "learn war no more", but our world is constantly being racked by war, including local wars, and by division, oppression, poverty, hunger, disease, inflation, unemployment and financial crises. So, at the fifth non-aligned Conference, held in Colombo,  a majority of the nations of the world once again clearly called for a more equitable world order. It is time that call was taken seriously.
8.	Our experience over the last eight years since we regained our independence has been that every major social or economic problem is also a political problem, and that the central political problem of mankind is how a balanced mixture of economic growth, social justice and democracy can be achieved.
9.	It is in that context that His Majesty's Government has continued to support and to work for the achievement of a new international economic order, in which power and wealth would be more equitably distributed around the world. Here we should spare no effort to accelerate the balanced transfer of resources from the developed to the developing world.
10.	The past year has taught us that rhetoric is not enough. At present world trade and development is controlled and financed mainly by a small group of privileged countries. The economic fortunes of these nations determine the fortunes of the rest of the world. The past year has been no exception to that rule; growth prospects for the non-oil-producing developing world have worsened, per capita incomes have fallen in real terms, and the gap between rich and poor has widened.
11.	It is for those reasons that the Government has taken special note of the failure of the dialog between the rich and poor nations in the United Nations Conference on Trade and Development [UNCTADJ and in other bodies. Concrete results have yet to be achieved, and until such time as the developing world can be united in common action to achieve a common goal, the meetings and talks will have little effect. Until such time as it is possible for the developing world to confront the developed world on more nearly equal terms the Government of the Kingdom of Swaziland will continue to work relentlessly for vital reforms of the international economic and financial systems. Trade flows must be increased; international purchasing power must be created for the use of the poorer nations; debt must be rescheduled; and schemes must be introduced to stabilize commodity prices. We shall strive to achieve these ends through the years ahead.
12.	It is the opinion of my delegation that the third world could normally and more effectively achieve development by the sale of their processed products, in addition to receiving assistance. This would mean that developing countries would increase their exports and rely more on stable and equitable remunerative prices in world markets. It would also mean that collective action would be an indispensable factor in complementing national efforts and bilateral assistance.
13.	In this regard natural resources and permanent sovereignty over those resources are considered to be the highest exponents for development, and Swazi national participation in the development of industries emphasizes this aspect.
14.	Since natural resources are not only scarce but also non-renewable, the development of natural resources is based on certain strategies in order to obtain maximum financial and social benefits for the nation.
15.	A few weeks ago, when the Swazi nation celebrated its eighth anniversary of independence, my Head of State said:
"A new and vigorous approach to the problem of peace and war is needed. The time has come when the destiny of mankind should cease to hang so dangerously on the aims and ambitions of great Powers."
16.	Swaziland believes that if people have no stake in a society they can become a threat to tint society. Peace and stability are threatened by divided societies, yet all of us are very much aware that this division continues to introduce into the modern world unnecessary disharmony and conflicts of interest which disastrously divide mankind at a time when unity of purpose and action are so vital for peace, justice, order and progress in the service of man.
17.	Swaziland's policy remains strongly that of non- racialist democracy, non-interference in the internal affairs of other States, good neighborliness, non-alignment and respect for peace, justice and equality. We practice and cherish these concepts as principles enshrined in both the Charter of the United Nations and the Organization of African Unity [OAUJ. These are principles clearly irreconcilable with any form of denial of the fundamental human rights and degradation of the human person.
18.	In this regard my country is greatly distressed and perturbed about the situation across our border in the Republic of South Africa, where recent events have resulted in the tragic deaths of innocent people including children.
19.	We remain more convinced than ever before that racial and discriminatory policies militate against the essential dignity and quality of all human beings, and we hope that efforts to find a peaceful solution to the problem of racial discrimination in South Africa will be fruitful.
20.	The people of Namibia, like any other people, are entitled to self-determination to lead them rapidly to complete independence and majority rule so that justice and human dignity can be the elements of peace in that international Territory.
21.	At different conferences the "homeland" policy of the Government of South Africa has been a subject of great concern and debate. Swaziland remains deeply committed, as it must, to the resolutions of OAU and of the United Nations on a matter such as this.
22.	In April of this year my Government, acting as a loyal Member of the United Nations, fought and won a case in the High Court of Swaziland in which an effort was made by a South African firm to obtain an order against the Government of Swaziland and its Commissioner of Police for the return of a consignment of arms which the South African firm had unsuccessfully tried to import into the Republic of South Africa by using Swaziland as an address. My Government took the line that no court of Swaziland would issue an order which would result in Swaziland's being a party, even if indirectly, to a breach of the arms embargo against South Africa imposed by the Security Council of the United Nations. My Government has also passed a law known as The Prevention of the Violation of International Obligations Order, which imposes heavy penalties against any person who in any manner what-soever, inside or outside Swaziland, breaches or is a party to a breach of a resolution adopted by the General Assembly or Security Council of the United Nations.
23.	Speaking from this very podium two years ago,  my delegation expressed the view that so long as the privileged white minority in Rhodesia was allowed the monopoly of political power it would not voluntarily give it away.
24.	It is the desire for peace and justice that we once again observe in the constructive role being played with regard to a peaceful settlement of the Rhodesian problem. We have not been proved wrong on the inevitability of majority rule there, and we shall not be wrong in our conviction that it is the authentic people of Zimbabwe themselves who must together work out their salvation and shape their destiny in an atmosphere of dedication, unity and reverence.
25.	Rhodesia must return to legality forthwith. It is with regard to that act that Britain is urged to convene a conference on Rhodesia to deal with the immediate problems of an interim Government and to plan for a constitutional conference.
26.	The maintenance of international peace and security is one of the principal aims of the Charter. My delegation believes in man's vigorous quest for the common ground of unity and peace. Deliberations of this Assembly with that ultimate objective in mind will make compromises possible and so prevent the involved Member State from transferring problems and disputes from the table of detente to the battlefield of despair.
27.	An uneasy calm still reigns over the panorama of the Middle East as an attempt to secure lasting peace in the region is being frustrated by intransigence and narrow vested interests.
28.	The absence of peace in the Middle East means the absence of peace in the world, as the stability of our society is based on reciprocity and interdependence. It is in this spirit that my delegation would like once again to express appreciation and admiration to all the parties concerned in the Middle East conflict for showing restraint and human understanding and for seeking a solution through negotiation. It is the view of my delegation that a peaceful solution in that region will continue to demand political will and commitment and can endure only if the principles of justice, territorial integrity, sovereignty and the right of each State to exist are scrupulously observed.
29.	In the spirit of non-alignment, my delegation applauds the processes whereby the fabric of national unity is being woven and a pattern of national existence developed, though not with ease, in countries still divided and torn by conflicts. In such circumstances my delegation will not take any action that may be seen to prejudice the fuller development of these objectives.
30.	Past history reveals that Africa has been a continent of drama and tragedy. The scars of slavery, the wounds of imperialism and exploitation are but too fresh to have been forgotten. But the future is different. It is a future of hope; a future of a socio-political evolution towards a larger community of a united Africa; a future that will ultimately banish big-Power patronage in a continent that is being rebuilt from the ashes of colonialism; a future without the indefensible status quo and white domination; and indeed a future of inspiration that we shall, for certain, triumph at the end of it all and regain our glory as a free continent.
31.	It is for these reasons of hope that my country, together with the non-aligned countries of the third world, has consistently demanded the withdrawal of any naval or military presence from the Indian Ocean by the great Powers because we, who rightly regard the Indian Ocean as being on our doorstep, also regard it as a zone of peace.
32.	Turning now to the Third United Nations Conference on the Law of the Sea-a Conference which has benefited greatly from your able and wise guidance, Mr. President-it is our conviction that members of the international community must eschew narrow national interests and exert the necessary political will to utilize this unique opportunity to establish international norms to regulate 70
. per cent of the earth's surface. We believe that at the last session of that all-important Conference there was some progress in ensuring that land-locked States like Swaziland were granted the right of access to and from the sea and
that, together with other developing, geographically disadvantaged States, they would have the right to exploit the living resources of the economic zones of coastal States in the same region or subregion on an equitable basis.
33.	Much, however, remains to be achieved at the next crucial session in May 1977. This is especially so with regard to the establishment of an effective international sea-bed authority to give practical effect to the concept of the common heritage of mankind and the establishment of a comprehensive system for the settlement of disputes. Compromise and a pragmatic approach are essential if a new convention is to be acceptable as it must be to all segments of the international community.
34.	The problems of war and peace are not an adventure. War is our destruction. Peace is our salvation. Let us strive to create a climate of peace in our world, and not of war. Let us build bridges to span the gulfs created by diverse and conflicting interests so that freedom, unity and equality can provide the promise for future prosperity, democracy and justice. Let this Assembly lay emphasis on deeds rather than mere words deeds that are calculated to further the objectives of a durable peace in our tin.e.
